Title: To James Madison from John Murray Forbes, 13 November 1807
From: Forbes, John Murray
To: Madison, James


(Triplicate)
Sir,
Hamburg 13th Nov: 1807.

	I had last the honor of addressing your Excellency under th August last, And besides the necessity of two Journies, one to Kiel and the other to Tonningen on official business I have been almost daily engaged in some unpleasant remonstrance against the measures of the French and Danish Governments who rival each other in blindly and indiscriminately persecuting all Commerce under the pretext of distressing the british Trade, which as I have more than once intimated, Calculating on the necessity of and carrying with it the means of Corruption, is, in truth, the most favored Commerce.  So much so, that I have been in the mortifying necessity of seeing two of our Ships, to my intimate moral Conviction, laden & coming from England, suffered to unload, the one at Gluckstadt and the other here, whilst another, coming direct from Baltimore, has been put under rigid sequestre.  The inclosed Copies of my Correspondence will best explain to your Excellency the difficulties I have had to struggle with.  Before we could have the hope that the inconveniences resulting from the retroactive operation of the Imperial Decree of 6th. August could be obviated by a knowledge of its restrictions in the United States, another order of the Emperor, surpassing in severity, all former ones and interdicting in the strictest manner, the navigation of the Elbe and Weser to all Vessels, without exception whether going or coming, appeared here about the 23d. last month and was put in immediate execution.  I remonstrated verbally and afterwards by my Note of 2nd. Inst, Copy of which is enclosed, but all without even the hope of success here.  I have written fully to Genl Armstrong at Paris with Copy of my Note to Mr. Bourienne.  In truth, Sir, such is the present State of things here, that all that Can be done is to observe the accustomed forms of remonstrance and Protest, and reserve the discussion of our violated rights for more auspicious times.  The public Agents of the aggressing Powers put me to silence by admitting the extreme injustice of all these measures, but under the unexampled Circumstances of the Crisis and in the plenitude of Power, justify great evils in the pretended necessity of them, to produce still greater Goods.  On the last measure, the principal merchants trading with the U. S. requested me in writing, to issue orders to prevent the further arrival of our Vessels in this River, in Consequence of which I issued the Circular, of which I inclose a printed Copy, and finding it necessary to establish an Agent at Heligoland to distribute such instructions or advices as I might think proper to give our Merchants Ships, I have appointed Mr. Christopher Heinrich Kolthoff, a long time a Ship Broker in the American branch, to this Agency, annexing to my act of deputation, instructions to observe the most Circumspect & scrupulous neutrality.  Copies of the Act of deputation and Instructions are inclosed.  Every day adding some new vexation to our Trade, On or about the eight of this month the Chief of the french Douaniers, put a guard over the Warehouse of a certain Mr. von Hollen (the Correspondent of Messrs Smith & Buchanan of Baltimore) and demanded the keys thereof.  This Warehouse being situated on the Hamburg Cove, so called, lying between Altona & this City, and being out of the lines established by the french Douaniers, was thought to be at once exempt from the Vexations of the Danes at Altona and the French here.  Mr. von Hollen’s intention was by no means fraudulent but merely to  his Goods (which he has declared to be for American Account and received by the Eleonora, Capt. Taylor from Baltimore) there until some relief could be obtained from Paris.  As it respects the  of this City, goods deposited at this place have always been exempt and since the French regime here, it has always been Customary to deposit them with the knowledge and on the advice of the French Douaniers.  Pretending however to have received new Orders from Paris, without any previous Notice the Chief of the Douaniers proceeded as before stated to seize upon this property.  Mr. von Hollen, having refused to deliver him his keys and having also refused to deliver them to a Committee of the Senate applied to me for advice and assistance, declaring that the property in question belonged wholly to Citizens of the U. S.  I advised him to resist, as I always had done, the authority of the French Douaniers, as never having been officially signified to me, either, by the french Minister, or the Venerable Senate, but on the other hand to respect and submit to the Will of his own Government; accordingly I went with him to Mr. Senator Schroeder where, on a formal demand in the Name of the Senate, the keys of the Warehouse were delivered to the said Senator, under the responsibility of the legitimate Government of the City.  In consequence of this affair, I addressed a Note to the Sindic under 11th. Inst of which a Copy is also inclosed, as is also one of the reply made by Order of the Senate.	In Conformity with the intimation of General Armstrong I have used every possible effort to hasten the departure of our Ships from Tonningen, but without giving any unnecessary eclat to the measure.  In the attempt to put to Sea two have been totally lost.  One (the Wm. Penn) was a valuable Ship.  In the loss of this Ship a Circumstance occurred worthy to be reported to Your Excellency.  Seven unfortunate Seamen were left on the Wreck and exposed to certain death in a dreadful Storm, when three brave and disinterested Danes in a small boat at the imminent risk of their own lives the Pilot boats not daring to approach the Wreck, Succeeded in saving the lives of these men.  I was applied to by my Agent at Tonningen for a pecuniary reward for this act of Courage, but not authorized to make any such application of the public bounty, I declined, and have promised them Medals commemorative of the fact, and honorable mention to You.  Their Names are Jan Thormachler Simon Ockelmann and Anthon Hellmann.	Two days ago, the Chief of the french Douaniers Mr. Eudel having from the circulating rumours of the town, reason to suspect that an American Ship the Lucy, Capt Jesse Ingles, entered as coming from Norfolk, had come from England, proceeded to examine the Crew.  Notice of this was given to me by the Captain, who had also consigned his Ship and Freight to me; (the Cargo being addressed to Messrs Osy & C. of this City) but having always refused to acknowledge the authority of the French Douaniers I declined being present in any official Character and, as the commercial Correspondent of the Captain sent my Chief Clerk on board to render such assistance as might be proper.  The examination did not take place on board at the hour appointed, but at a later hour at the House of Mr. Eudel.  My Clerk was not present but I afterwards learned, that the Mate & Crew had all sworn that the Ship came from London.  As soon as I learned this, I wrote the Captain a letter disclaiming all further individual Agency, in this business, Copy of which is inclosed; and called on Mr. Eudel to say, that I had declined any individual Agency in Capt Ingles’s business the moment it became in the smallest degree doubtful; he informed me, that both Vessel and Cargo were confiscated.  He acknowledged his Confidence in the Correctness of my Conduct on this & all former occasions coming under his observation, and promised in his official Report of this affair to make such mention of me as must only tend to increase the Confidence of the french Government in me.  I am persuaded of his Sincerity; his reputation being that of inflexible and undeviating integrity.  On my return home I examined more closely the Papers of the Ship Lucy and convinced myself, by Comparison of hands, that the Signature’s both of the President & Your Excellency to the Sea letter were both evidently forged!  I shall report these Circumstances to General Armstrong at Paris, and by first safe conveyance send the Sea letter in question to Your Excellency, who will take such measures against Capt Jesse Ingles of Kinston, County of Plymouth, Massachusetts, as may be deemed proper.  In the mean time, it may be ascertained at the Customhouse of Norfolk, if such a Sea letter was issued at the date, say on the 31st. August last, to Ship Lucy, of Kinston, Burthen two hundred and fifty three tons, laden with Sugar, Coffee & customary Stores.  The measures at present in operation here are extremely severe and it is feared they will become worse rather than better.  I have the honor to be, with great Respect, Your Excellency’s, Obedient Servt.


J: M: Forbes

